DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 1 March and 11 April 2022 have been entered, and the arguments presented therein have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Withdrawn Rejection in view of Results from Declaration
As relevant prior art, the examiner cites Campbell et al. (US 2007/0088414 A1), which was cited previously in the prosecution history of the instant application. Campbell et al. (hereafter referred to as Campbell) is drawn to intradermal administration of an active agent in a lipid particle, as of Campbell, title and abstract. The active agent may be carboplatin, as of Campbell, paragraph 0063. Campbell teaches administration of decoy particles prior to administration of carboplatin, as of Campbell, paragraphs 0063 and 0273. Paragraph 0273 of Campbell has been reproduced in part below.

    PNG
    media_image1.png
    352
    458
    media_image1.png
    Greyscale

The instant claims were previously rejected as obvious over Campbell. However, this rejection has been withdrawn in view of results presented in declarations submitted in the file wrapper of the instant application. The examiner has provided the following explanation in order to explain the withdrawal of the previously applied rejection over Campbell.
Claim 2 requires administration of two distinct biocompatible nanoparticles, as well as the pharmaceutical agent in a nanoparticle. Campbell appears to teach administering a single biocompatible nanoparticle in the examples of Campbell, as of e.g. paragraph 0273 of Campbell. Also, it is unclear as to what the zeta potential of the decoy particle in Campbell actually is.
In the prior office action, the examiner made the case that it would have been prima facie obvious for the skilled artisan to have modified Campbell to have used at least two distinct biocompatible decoy nanoparticles. See the paragraph bridging pages 4-6 of the prior office action mailed on 1 October 2021. In view of this, the examiner has presented experimental evidence comparing the claimed method, comprising the administration of two distinct biocompatible decoy nanoparticles along with the drug nanoparticle, against a prior art comparative example comprising administering a single distinct biocompatible decoy nanoparticle along with the drug nanoparticle.
In the declaration under 37 C.F.R. 1.132 submitted on 1 March 2022, declarant compared the following methods, and obtained the following data, as of page 7 of the declaration, figure and caption reproduced below and annotated by the examiner.

    PNG
    media_image2.png
    415
    658
    media_image2.png
    Greyscale

The first biocompatible nanoparticle refers to a particle comprising cholesterol and succinyl-phosphatidylethnolamine and having a zeta potential of -87 mV, as of pages 1-2 of the declaration.
The second biocompatible nanoparticle refers to a nanoparticle comprising cholesterol and succinyl-phosphatidylethnolamine, which is derivatized with N-acetylgalactosamine, and having a zeta potential of -100 mV, as of pages 2-3 of the declaration.
In order to overcome a prior art rejection based upon unexpected results, the claimed invention must be compared with the closest prior art. See MPEP 716.02(e). In this case, the comparative examples in the declaration appear to be at least as close to the claimed invention as the example of Campbell, paragraph 0273. The example of Campbell, like the comparative example in the declaration, has only a single distinct biocompatible nanoparticle, as opposed to the required two distinct biocompatible nanoparticles. As such, the comparative examples in the declaration are at least as close to the claimed invention as is the method of Campbell.
In order to overcome a prima facie case of obviousness based upon unexpected results, the data must show unexpected superiority of the claimed invention as compared with the prior art and/or comparative examples. The examiner takes the position that this has been met. The claimed method and comparative examples comprise administering biocompatible nanoparticles about 10 minutes prior to administration of nanoparticles known by the trade name “ONIVYDE.” The nanoparticles with the trade name “ONIVYDE” are nanoparticles comprising CPT-11, which is an anti-cancer drug also known as irinotecan; see page 3 of the declaration on 1 March 2022. These particles were injected into mice with cancer. In the inventive example, a combination of a first biocompatible nanoparticle and a second biocompatible nanoparticle was administered prior to the ONIVYDE nanoparticle. In contrast, in the comparative examples, only one type of biocompatible nanoparticle was administered prior to the ONIVYDE nanoparticle.
The above-reproduced figure from the declaration shows that at 29 and 32 days, the combination of the first biocompatible nanoparticle and the second biocompatible with ONIVYDE nanoparticles results in less increase in tumor size as compared with ONIVYDE nanoparticles by themselves, ONIVYDE nanoparticles in combination with the first biocompatible nanoparticles by themselves, and ONIVYDE nanoparticles in combination with the second biocompatible nanoparticles by themselves.
Additionally, the examiner takes the position that in this declaration, declarant did clearly show that in the inventive example comprising two distinct biocompatible nanoparticles, the total mass per kg of body weight of biocompatible nanoparticles is the same as that in the comparative examples comprising one distinct biocompatible nanoparticle. As such, the above-reproduced data appear to clearly show that the improved effectiveness of the claimed method using two distinct nanoparticles as compared with one distinct nanoparticle is not due to the fact that different total amounts of biocompatible nanoparticles were administered. The issue regarding the mass of the biocompatible nanoparticles was previously discussed in the office communication on 11 March 2022 and the interview summary mailed on 22 March 2022.
As such, declarant has shown that the claimed method, comprising administration of two distinct biocompatible nanoparticles, has unexpectedly superior results as compared with a comparative method comprising administration of one distinct type of biocompatible nanoparticles.
The examiner further takes the position that, even if, purely en arguendo, the skilled artisan would have been motivated to have modified Campbell to have included two distinct biocompatible decoy nanoparticles, there would have been little motivation for the skilled artisan to have used a second population of decoy nanoparticles having both a negative zeta potential a difference in zeta potential of at least 10 mV as compared with the zeta potential of the first biocompatible decoy nanoparticles.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-3, 5-10, and 12-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,391,058. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a method of treating a subject having a disease. Said method comprises administering at least one pharmaceutical to a subject and administering at least two distinct biocompatible nanoparticles. Said biocompatible nanoparticles have specific properties and are not used as a pharmaceutical compound, and are administered separately from the pharmaceutical compound. The biocompatible particle is in a specific size range of about 4 nm to about 500 nm and has a surface charge of -10 mV or more negative than that. The biocompatible particles are administered between about 5 minutes to about 72 hours before or after the pharmaceutical compound of interest.
The conflicting claims are drawn to a method of treating a subject having cancer. Said method comprises administering at least one pharmaceutical to a subject and administering at least two distinct biocompatible nanoparticles. Said biocompatible nanoparticles have specific properties and are not used as a pharmaceutical compound, and are administered separately from the pharmaceutical compound. The biocompatible nanoparticles have a negative zeta potential below -10 mV and a size from 4 nm to 500 nm.
The instant and conflicting claims differ because the instant claims are drawn to treating a disease generically, whereas the conflicting claims are drawn to treating cancer. Also, the instant claims recite a broader range in regard to the zeta potential of the biocompatible non-pharmaceutical nanoparticles as compared with the conflicting claims. Also, the instant claims recite that the biocompatible nanoparticles are administered between 5 minutes and about 24 hours before or after the pharmaceutical compound. In contrast, the conflicting claims are drawn to administering the biocompatible nanoparticles 4 hours to 24 hours before the pharmaceutical compound. Nevertheless, the subject matter of the conflicting claims is within the scope of that of the instant claims. This effectively anticipates the subject matter of the instant claims, resulting in a prima facie case of anticipatory-type non-statutory double patenting.


Claims 2-3, 5-10, and 12-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,413,509. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a method of treating a subject having a disease. Said method comprises administering at least one pharmaceutical to a subject and administering at least two distinct biocompatible nanoparticles. Said biocompatible nanoparticles have specific properties and are not used as a pharmaceutical compound, and are administered separately from the pharmaceutical compound. The biocompatible particle is in a specific size range of about 4 nm to about 500 nm and has a surface charge of -10 mV or more negative than that. The biocompatible particles are administered between about 5 minutes to about 72 hours before or after the pharmaceutical compound of interest.
The conflicting claims are drawn to a method for treating cancer. This method entails administering to the subject both an anti-cancer agent as well as a biocompatible nanoparticle with a negative zeta potential and no pharmaceutical agent. The biocompatible particle has a negative zeta potential below -10 mV, and is administered to the subject between 4 hours to 24 hours prior to administration of the therapeutic.
The instant and conflicting claims differ because the instant claims require two biocompatible nanoparticles, whereas the conflicting claims require only one biocompatible nanoparticle. Nevertheless, the conflicting claims recite different types of biocompatible nanoparticles such as lipid based nanoparticles and polymer based nanoparticles, both as of conflicting claim 2, and the skilled artisan would have been motivated to have used two types of biocompatible nanoparticles instead of one type of biocompatible nanoparticle in order to have predictably improved disease treatment in the manner that administration of one biocompatible nanoparticle improves treatment with a reasonable expectation of success.
The instant and conflicting claims also differ because the conflicting claims recite a negative zeta potential whereas the instant claims recite either a negative or a positive zeta potential. Also, the conflicting claims recite that the biocompatible nanoparticle is administered from 4 to 24 hours before the pharmaceutical compound, whereas the instant claims recite that the biocompatible nanoparticle is administered 5 minutes to 24 hours either before or after the pharmaceutical compound. Nevertheless, in these respects, the subject matter of the conflicting claims is within the scope of that of the instant claims, resulting in a prima facie case of non-statutory double patenting.


Claims 2-3, 5-10, and 12-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,765,632. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a method of treating a subject having a disease. Said method comprises administering at least one pharmaceutical to a subject and administering at least two distinct biocompatible nanoparticles. Said biocompatible nanoparticles have specific properties and are not used as a pharmaceutical compound, and are administered separately from the pharmaceutical compound. The biocompatible particle is in a specific size range of about 4 nm to about 500 nm and has a surface charge of -10 mV or more negative than that. The biocompatible particles are administered between about 5 minutes to about 72 hours before or after the pharmaceutical compound of interest.
The conflicting claims are drawn to a method for treating cancer. This method entails intravenously administering to the subject both an anti-cancer agent as well as a biocompatible nanoparticle with a negative zeta potential and no pharmaceutical agent. The biocompatible particle has a negative zeta potential below -10 mV, and is administered to the subject between 10 minutes to 72 hours prior to administration of the therapeutic.
The instant and conflicting claims differ because the instant claims require two biocompatible nanoparticles, whereas the conflicting claims require only one biocompatible nanoparticle. Nevertheless, the conflicting claims recite different types of biocompatible nanoparticles such as plain carriers and hollow carriers, as of conflicting claims 3 and 4. The skilled artisan would have been motivated to have used two types of biocompatible nanoparticles instead of one type of biocompatible nanoparticle in order to have predictably improved disease treatment in the manner that administration of one biocompatible nanoparticle improves treatment with a reasonable expectation of success.
The instant and conflicting claims also differ because the conflicting claims recite a negative zeta potential whereas the instant claims recite either a negative or a positive zeta potential. Nevertheless, in these respects, the subject matter of the conflicting claims is within the scope of that of the instant claims, resulting in a prima facie case of non-statutory double patenting.
The instant and conflicting claims differ because the instant claims require that the biocompatible nanoparticles are administered to the subject between 5 minutes and 24 hours before or after the pharmaceutical compound. In contrast, the conflicting claims require that the biocompatible nanoparticles are administered to the subject about 10 minutes or between 10 minutes or 72 hours before administration of the biocompatible nanoparticles. Nevertheless, the time span at which the biocompatible nanoparticles are administered in the conflicting claims overlaps with that of the instant claims. This results in a prima facie case of obviousness-type non-statutory double patenting.


Claims 2-3, 5-10, and 12-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, and 10-20 of copending Application No. 16/554,765 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The instant claims are drawn to a method of treating a subject having a disease. Said method comprises administering at least one pharmaceutical to a subject and administering at least two distinct biocompatible nanoparticles. Said biocompatible nanoparticles have specific properties and are not used as a pharmaceutical compound, and are administered separately from the pharmaceutical compound. The biocompatible particle is in a specific size range of about 4 nm to about 500 nm and has a surface charge of -10 mV or more negative than that. The biocompatible particles are administered between about 5 minutes to about 72 hours before or after the pharmaceutical compound of interest.
The copending claims are drawn to a method comprising administering a pharmaceutical compound and a distinct step of administering a biocompatible particle that does not include a pharmaceutical compound. The biocompatible particle is in a specific size range of about 4 nm to about 500 nm and has a surface charge with an absolute value of at least 10 mV. The biocompatible particle is in a specific size range of about 4 nm to about 500 nm and has a surface charge with an absolute value of at least 10 mV. The biocompatible particles are administered between about 5 minutes to about 72 hours before or after the pharmaceutical compound of interest.
The instant and copending claims differ because the instant claims require two types of biocompatible nanoparticles, whereas the copending claims require only a single type of biocompatible nanoparticles. Nevertheless, the copending claims recite multiple different types of biocompatible nanoparticles, such as both a lipid based nanoparticle and a polymer based nanoparticle. As such, the skilled artisan would have been motivated to have administered multiple types of biocompatible nanoparticle in order to have predictably improved treatment with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments Regarding Double Patenting Rejections
In applicant’s response on 1 March 2022, pages 4-5, applicant asserts that the double patenting rejections are not proper, but does not provide specific arguments as to why the double patenting rejections are believed to be improper. As such, the double patenting rejections have been maintained.


Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612